Citation Nr: 0503140	
Decision Date: 02/08/05    Archive Date: 02/22/05	

DOCKET NO.  03-15 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension in the delimiting date for the 
use of VA educational assistance under Chapter 30, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The 10 years in which the veteran had to use her VA 
educational assistance ended on March 17, 2002, 10 years 
after her discharge from active duty on March 16, 1992.

2.  The veteran did not have disability that prevented her 
from initiating or completing her chosen program of education 
during her period of eligibility for Chapter 30 education 
benefits that ended on March 17, 2002.


CONCLUSION OF LAW

The requirements for a delimiting date beyond March 17, 2002, 
for educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. § 21.7050, 21.7051 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute.  Specifically, the 
veteran had active service from March 16, 1988, to March 16, 
1992.  As such, her delimiting date for use of Chapter 30 
education benefits was March 17, 2002, 10 years after the 
date of discharge from service.  She began utilizing her 
education benefits in 1995.

In October 2001, the veteran requested an extension of her 
delimiting date for Chapter 30 education benefits.  She 
advised VA that she had had to stop her educational program 
so that she could care for her daughter who had a life-
threatening illness.  The veteran asserted that she had 
experienced a hardship and hoped to again enroll in school 
using her Chapter 30 education benefits.

The veteran testified before the Board that the sole reason 
for her not being able to use her VA education benefits 
within 10 years of discharge from service was her need to 
take care of her child during a serious illness.  She stated 
that she personally did not have any physical or mental 
disability during that time frame.  The veteran asserted that 
she believed the hardship endured as a result of her 
daughter's illness was reason enough to extend the delimiting 
date for the use of VA education benefits.

The provisions of Chapter 30, Title 38 of the United Sates 
Code, allow for educational assistance for members of the 
Armed Forces after their separation from military service.  
38 C.F.R. Section 21.7050(a) sets at a 10-year time 
limitation for Chapter 30 educational assistance benefits.  
The time limitation begins to run on the date of the 
veteran's last discharge or release from a period of active 
duty of 90 days or more of continuous service.  38 C.F.R. 
Section 21.7051(a) allows for an extension of the delimiting 
period upon a showing that the veteran was prevented from 
initiating or completing her chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  The regulation further states 
that it must be clearly established by medical evidence that 
such a program of education was medically infeasible and VA 
will not consider a veteran who was disabled for a period of 
30 days or less as having been prevented from initiating or 
completing a chosen program unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue attendance 
because of the short disability.  See 38 C.F.R. 
§ 21.7051(a)(2).

As set out above, the veteran's period of eligibility for 
Chapter 30 benefits ended on March 17, 2002 and she requested 
an extension of that delimiting date based solely on the 
disability of her child.  Accordingly, there is no basis 
within the law upon which to extend her delimiting date for 
her Chapter 30 educational benefits.  Although the veteran, 
in her VA Form 9 submitted in June 2003, pointed to an 
exception for hardship in 38 C.F.R. Section 21.7050 as her 
reason for believing that her appeal should be granted, the 
Board points out that the section referenced is speaking to 
veterans who served for a period of active duty less than 90 
days.  As such, the regulation referenced by the veteran is 
not applicable.  As noted above, 38 C.F.R. Section 21.7051 
sets out the only reason for allowing an extension and that 
is the physical or mental disability of the veteran.

Consequently, after careful review of the record, the Board 
must find that the eligibility period for Chapter 30 benefits 
expired on March 17, 2002, and criteria for an extension of 
the delimiting date have not been met.  The Board certainly 
sympathizes with the veteran, however, it is bound by the law 
and cannot take it upon itself to grant an extension without 
statutory or regulatory authority to do so.

The facts presented by the veteran are not in contention and 
the factual evidence is not dispositive in this case.  
Instead, this case involves statutory interpretation.  
Because the VCAA has no effect on claims when the question is 
limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).




ORDER

An extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, beyond March 17, 2002, is denied.



	                        
____________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


